DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadler et al. (U.S. Patent Application No. 20070254587), hereinafter known as Schadler.
Regarding claim 1, Schadler discloses (Figs. 11-13) a basic radiation element (112, 114, 116, and 118) and one or more bandwidth extension structures (146, [0075]); wherein the one or more bandwidth extension structures are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11, [0075]).
Regarding claim 2, Schadler further discloses (Figs. 11-13) wherein the bandwidth extension structure is mounted on a radiation arm (one of 112, 114, 116, and 118) of the basic radiation element (see Fig. 11).
Regarding claim 3, Schadler further discloses (Figs. 11-13) wherein there are one or more mounting holes (not labeled, see Fig. 11) on the radiation arm configured to fasten the bandwidth extension structure on the basic radiation element (see Fig. 11).
Regarding claim 5, Schadler further discloses (Figs. 11-13) wherein the bandwidth extension structure is U-shaped or L-shaped (see Fig. 11, bent).
	Regarding claim 6, Schadler further discloses (Figs. 11-13) an antenna (110), comprising the radiation element according to claim 1 (see Fig. 11).
	Regarding claim 7, Schadler further discloses (Figs. 11-13) determining the shape and the size of a to-be-manufactured bandwidth extension structure based on the size of the basic radiation element and the operating band that needs to be extended ([0075]); and manufacturing the corresponding bandwidth extension structure based on the determined shape and size ([0075], shown in Fig. 11) wherein the bandwidth extension structures is mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 11).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei (CN103872435, made of record in IDS dated 23 April 2020), hereinafter known as Lei.
	Regarding claim 1, Lei discloses (Figs. 1-3) a basic radiation element (100) and one or more bandwidth extension structures (2); wherein the one or more bandwidth extension structures are mounted on the basic radiation element to extend the operating bandwidth of the basic radiation element (see Fig. 1, abstract).
	Regarding claim 4, Lei further discloses (Figs. 1-3) wherein the radiation unit further comprises an insulation structure (5) located between the bandwidth extension structure and the basic radiation element configured to thereby prevent direct contact between the bandwidth extension structure and the basic radiation element (see Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Timofeev et al. (U.S. Patent Application No. 20050253769) teaches dipole antenna element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL MUNOZ/Primary Examiner, Art Unit 2896